 92DECISIONSOF NATIONAL LABORRELATIONS BOARDincreased caseload, and to comments and briefs of interested partiesreceived in response to its invitation contained in the Board's July 22,1958, press announcement of its proposed changes in jurisdictionalpolicies.6It is the Board's opinion that in the light of its currentbudgetary limitations and the volume of cases which may be expectedunder its other standards, the $100,000 gross volume of business stand-ard will extend the Board's jurisdiction over communications systemsto the maximum possible extent at this time and will reasonably ensurethat the Board will assert jurisdiction over all labor disputes involvingsuch enterprises which tend to exert a pronounced impact on commerce.Application of the $100,000 gross volume of business test for radiostations to the facts in this case requires the Board to assert jurisdic-tion over the Employer.Accordingly, contrary to the Employer'scontention, the Board finds that it will effectuate the policies of theAct to assert jurisdiction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated to the appropriate unit as follows :All staff announcers, special program announcers, news and news-writer announcers, special program announcers, freelance announcers,and all other regular employees, including regular part-time employ-ees who perform before the microphone, employed at the Employer'sNew Brunswick, New Jersey, radio station, but excluding engineers,salesmen, receptionists, clerical employees, guards, and supervisors asdefined in the Act.In view of the parties' stipulation the Board finds that the foregoingemployees which they would include within the unit, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omittedfrompublication.]6 (R-570.)SiouxValleyEmpire Electric AssociationandLocal 426, Inter-national Brotherhood of Electrical Workers,AFL-CIO, Peti-tioner.Case No. 18-RC-3620.November 14, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher,122 NLRB No. 18. SIOUX VALLEY EMPIRE ELECTRIC ASSOCIATION93hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a rural electric cooperative engaged in thetransmission and sale of electricity to its members, all of whom arelocated in South Dakota. It was organized and began operationsin 1939 with loans from the Rural Electrification Administration.Its gross volume of business during 1957 was approximately $1,102,000,of which $1,097,681 was received for the sale of electrical energy.It is a member-owner of the East River Electric Power Cooperative,Inc., a South Dakota corporation engaged in the sale of electricityto its 21 member-owners, all of which, with one exception, operateonly in South Dakota.The Petitioner contends that East RiverElectric Power Cooperative, and its 21 member-owners, includingthe Employer, constitute a single employer and the Board shouldassert jurisdiction over the Employer on the basis of that group'stotal sales in excess of $5,000,000.The Employer contends that onlyits operations may be considered for purpose of determining jurisdic-tion but that the Board should assert jurisdiction,' even though itsoperations do not satisfy the $3,000,000, gross revenues test appliedto public utilities since 1954.2Ever since the enactment of the National Labor Relations Actin 1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest possible extentunder the authority delegated to it by Congress.For the first 15years the Board exercised its discretion in this area on a case-by-casebasis.In 1950 the Board first adopted certain jurisdictional standardsdesigned to aid it in determining where to draw the dividing linebetween exercised and unexercised jurisdiction. In 1954 the Boardreexamined its jurisdictional policies in the light of its experienceunder the 1950 standards and revised its jurisdictional standards.At that time the Board noted that "further changes in circumstancesmay again require future alterations of our determinations one wayor another." IConsistent with this practice of periodic review ofits jurisdictional policies and as a direct consequence of the SupremeCourt's decision inP. S. Guss d/b/a Photo Sound Products v. UtahLabor Relations Board 4denying to the States authority to assertjurisdiction over enterprises as to which the Board declines to exerciseits statutory jurisdiction, the Board reexamined its existing juris-1 In view of our disposition of this matter we need not decide the single-employer issueraised by Petitioner.2 SeeGreenwich Gas Company and Fuels,Inc.,110 NLRB 564.3Edwin D. WVemyss,an individual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 842.4 353 U.S. 1. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDdictional policies and the standards through which such policies wereimplemented.As a result the Board has determined to revise itsjurisdictional policies at this time so that more individuals, labororganizations and employers may invoke the rights and protectionsafforded by the Statute. InSiemona Mailing Service,5the Boardfully set forth the general considerations which persuaded it thatthis could best be accomplished by the utilization of revised jurisdic-tional standards announced on October 2, 1958, as an administrativeaid in making its jurisdictional determinations.The Board haschosen this case to set forth the revised standard to be applied inall future and pending cases involving public utilities.The Board has decided that it will assert jurisdiction over all publicutilities which do a gross volume of business of at least $250,000 perannum or which have an outflow or inflow of goods, materials orservices, whether directly or indirectly across State lines, of $50,000or more per annum.6In utilizing a gross volume of business test for local public utilitiesthe Board has in mind the Supreme Court's statement that the term" `affecting commerce' applies to a privately owned public utilitywhose business activities are carried on wholly within a single state." 7There is thus no necessity in the normal public utility case to provethe existence of a flow of commerce across State lines in determiningwhether or not to assert jurisdiction over such an enterprise.In somecases however, a local public utility may not have sufficient grossvolume of business to satisfy the standard, but nevertheless may havepurchased or sold goods, materials or service across State lines inan amount sufficient to warrant assertion of jurisdiction over manu-facturing organizations.The application of the $50,000 outflow-inflow test will eliminate the anomaly inherent in a refusal to assertjurisdiction over such a local public utility.By lowering the grossvolume of business required to $250,000 and by applying the alterna-tive $50,000 outflow-inflow standard, the Board has endeavored rea-sonably to ensure that its jurisdiction will be exercised over all labordisputes involving local public utilities which exert or tend to exerta pronounced impact on commerce.Keeping in mind the significantincrease in its case load which may be expected not alone under therevised standards for public utilities but under other standards aswell, the Board does not believe it to be administratively feasible toextend further its jurisdiction in this field at this time.As the Em-6122 NLRB 81.9 CompareSiemens Mailing Service, supra.4 Amalgamated Association of StreetElectricRailway&Motor Coach Employees v.Wisconsin Employment Relations Board,340 U.S. 383, 391. SIOUX VALLEY EMPIRE ELECTRIC ASSOCIATION95ployer's gross volume of business of approximately $1,102,000, ex-ceeds the $250,000, test announced herein, the Board finds that it willeffectuate the policies of the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of maintenance andconstruction employees including the six area maintenance foremenand one construction foreman.The Employer agrees with the scopeof the unit but contends that the area maintenance foremen and con-struction foremen are supervisors as defined in the Act and should beexcluded.The area served by the Employer is divided into six areas,each of which is regularly serviced by a maintenance crew consistingof an area maintenance foreman and an assistant, who are stationedin the area and work out of their homes.The construction foreman,like the area maintenance foremen, a working foreman, directs thework of a six man crew and works out of Colman, South Dakota, theEmployer's home base.The Petitioner stresses the fact that the ratio to supervisors ofsupervised employees, if the foremen are found to be supervisors isexceedingly high, and that the Board has relied upon that factor inother cases in finding against supervisory status for working fore-men.However, while this is a factor of considerable weight, therecord reveals that the foremen involved herein, have been delegatedand do exercise authority effectively to recommend changes in theemployment status of employees working under their direction.Such-authority relates to hiring and discharge and transfer of employees,and to changes both in their job ratings and wage rates.Accordingly,and notwithstanding the high ratio of supervisors to supervisedemployees, the Board finds that area maintenance foremen and theconstruction foremen are supervisors within the meaning of the Act.The Board finds that following employees employed by the Em-ployer at its South Dakota operations, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.All employees, excluding area maintenance foremen, constructionforemen, office clerical employees, service consultants, janitors, metertesters,watchmen and guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]